Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy of 26 pages of specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For the following examples:
In at least one in Paras. 0040-0047, 0050, 0057-0058, 0065, 0088-0089, the phrase “the spring is a compression spring, biased to push the pushrod out and away from the handle” (emphasis added) is unclear. It appears that the pushrod is out and dropped off or away from the handle. Appropriate correction is required.
Drawings
The drawings are objected to because in claims 1-3, a distance between a shaving plane and the central tab is less 1mm, .7mm, or between .3-.8mm, as seen in Figure 13. It appears that the cartridge, including a plurality of blades, is extremity small for shaving user’s hair (para 31). The cartridge has a thickness about 2mm, a width about 7.5mm, and a length about 22mm, especially the blades are less than 1mm. Thus, the drawing scale is possibly not accurate (Examiner has reviewed Applicant’s specification, but can find no discuss of  scale of the drawings, therefore, it is unclear whether the razor is extremity small or the scale of drawings is not accurate). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, line 9 “cap” should read –the cap--; claims 2-3 have the same issue
	The last line of claim 1, “to the guard mounted with the blade edges…” should read –to the guard , such that the blade edges position…--;
	Claim 1,line 1, should replace the comas prior “comprising” for a colon;
	Claims 2-3 “the closest distance” should read –a closest distance--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation of “the back guard side” lacks of antecedent basis in the claim and is indefinite because it is unclear whether it refers to the guard having a back on a side or the back side of the cartridge located on the guard. Similarly, “the bottom wall back guars side” is unclear. Claim 4 “the bottom wall back guard side” has the same issue.
Claim 1, the “each” in the last paragraph is unclear whether it refers to the guard, the cap or the blade.
Claims 2-3, “the central tap” lack of antecedent basis in these claims. These recitations are indefinite because it is unclear whether the Applicant intends to introduce a new structure or refer to a previously introduced structure.
Claims 2-3 and 8-9, a limitation of “a distance between the central tab and the shaving plane …is .3-.8 mm or less than 1mm or 2mm” is unclear whether it is measured from a center of the central tab (fulcrum 1356) or a fulcrum’s outer surface. In the specification’s para 85, the distance between the fulcrum and the shaving blades is less than 1mm and Figure 13’s dimension scale is not accurate; thus, it is unclear whether the distance’s measurement “less 1mm” is corrected or not. Examiner also notes that the cartridge (compared Figures 8 and13) appears to have a thickness 2mm x a width 7.5mm x a length 22mm, which is arguably too small for shaving a user’s hair. It is not clear if the examiner should be looking for such a small razor, or if this should be interpreted in a way that works on a large razor (different than the drawings).
Claims 4-6, “the receiver section” lack of antecedent basis in these claims. These recitations are indefinite because it is unclear whether the Applicant intends to introduce a new structure or refer to a previously introduced structure (the central docking structure of claim 1).
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 9993931. 
For example, regarding claim 1 of the pending application, as best understood, claims of the patent No. 9993931, teaches all of the limitations (see claim 1 of the U.S. Patent No. 9993931) except that a concave curved back wall.
  Examiner takes Official Notice that it has long been known to have a concave back wall on a razor cartridge back. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have a concave back wall on a razor cartridge back, in order to provide a clearance for easily hooking the hook of the razor handle to the tab of the cartridge.
Further, it would have been an obvious matter of design choice to make a back wall of the cartridge of whatever form or shape was desired or expedient, including a concave. The concave back wall of the cartridge is merely a recognized equivalent way to aid easily receiving the hook of the handle, since applicant has not disclosed that having any specific construction of the concave back wall solve any stated problem or is for any particular purpose, and it appears the any shape back wall for creating a clearance for the hook would perform equally well. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Claims 1-9 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 10569435. 
For example, regarding claim 1 of the pending application, as best understood, claims of the patent No. 10569435, teaches all of the limitations (see claims 1-6 of the U.S. Patent No. 10569435) except that a concave curved back wall. Examiner notes that claim 3 of the patent No. 10569435 recites “a curved wall”, but it is unclear that is convex or concave.
  Examiner takes Official Notice that it has long been known to have a concave back wall on a razor cartridge back. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have a concave back wall on a razor cartridge back, in order to provide a clearance for easily hooking the hook of the razor handle to the tab of the cartridge.
Further, it would have been an obvious matter of design choice to make a back wall of the cartridge of whatever form or shape was desired or expedient, including a concave. The concave back wall of the cartridge is merely a recognized equivalent way to aid easily receiving the hook of the handle, since applicant has not disclosed that having any specific construction of the concave back wall solve any stated problem or is for any particular purpose, and it appears the any shape back wall for creating a clearance for the hook would perform equally well. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Regarding claims 2-9, all of the limitations can be found in the claims 1-6 of the U.S. Patent.
Similarly, Claims 1-9 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 10538007. 
For example, regarding claim 1 of the pending application, as best understood, claims of the patent No. 10538007, teaches all of the limitations (see claims 1-8 of the U.S. Patent No. 10538007) except that a concave curved back wall. Examiner notes that claim 6 of the patent No. 10538007 recites “a curved wall”, but it is unclear that is convex or concave.
Examiner takes Official Notice that it has long been known to have a concave back wall on a razor cartridge back. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have a concave back wall on a razor cartridge back, in order to provide a clearance for easily hooking the hook of the razor handle to the tab of the cartridge.
Further, it would have been an obvious matter of design choice to make a back wall of the cartridge of whatever form or shape was desired or expedient, including a concave. The concave back wall of the cartridge is merely a recognized equivalent way to aid easily receiving the hook of the handle, since applicant has not disclosed that having any specific construction of the concave back wall solve any stated problem or is for any particular purpose, and it appears the any shape back wall for creating a clearance for the hook would perform equally well. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Regarding claims 2-9, all of the limitations can be found in the claims 1-8 of the U.S. Patent.
Similarly, Claims 1-9 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 11298845. 
For example, regarding claim 1 of the pending application, as best understood, claims of the patent No. 11298845, teaches all of the limitations (see claims 1-11 of the U.S. Patent No. 11298845) except that a concave curved back wall. Examiner notes that claim 1 of the patent No. 11298845 recites “a curved back wall”, but it is unclear that is convex or concave.
Examiner takes Official Notice that it has long been known to have a concave back wall on a razor cartridge back. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have a concave back wall on a razor cartridge back, in order to provide a clearance for easily hooking the hook of the razor handle to the tab of the cartridge.
Further, it would have been an obvious matter of design choice to make a back wall of the cartridge of whatever form or shape was desired or expedient, including a concave. The concave back wall of the cartridge is merely a recognized equivalent way to aid easily receiving the hook of the handle, since applicant has not disclosed that having any specific construction of the concave back wall solve any stated problem or is for any particular purpose, and it appears the any shape back wall for creating a clearance for the hook would perform equally well. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Regarding claims 4-7, all of the limitations can be found in the claims 1-11 of the U.S. Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follo (US 2003/0079348).
Regarding claim 1, Follo shows a system (Figures 1-4), comprising:
a razor cartridge including a guard (36), a cap (34) and two sides (left and right side of the cartridge 16, Figure 3) connecting the guard and the cap, the cartridge having a front side (the top side where blades 44 are exposed, Figure 4), and back side (opposite the top side of the cartridge, Figure 3) with a shaving plane (46, Figure 4) defined on the front side across both the guard and cap;
the back side of the razor cartridge including a central docking structure (all parts 20, 22, 51, 52, Figure 3 are central between the left and right sides of the cartridge) having a concave curved back wall (Figure 2 below) surrounded by two side walls (20, 22, Figure 3), a top wall (top portions of clip members 51, 52), and a bottom wall (opposite side of the top portions of the clip members facing to blades, Figure 4) located on the back guard side, the central docking structure configured to provide a surface to interact with a handle pivot structure (14, Figure 2) by receiving a hook (journal 24 can be considered as a hook because it snaps or hooks on the clips 51, 52, Figure 3. If some argues that the journal 24 is not a hook, then see Figure 6, an alternative embodiment shows similar structures except that a hood 51 is on the handle and the journal 24 is on the cartridge) on the bottom wall back guard side; and
a plurality of blades (44, Figure 4) between the guard and cap, each blade with a blade edge generally parallel to the guard, such that the blade edges are toward the front side of the razor cartridge (Figures 3-4).
Regarding claim 4, Follo shows that a receiver section (see Figure 2 below) includes a central tab (Figure 2 below) on the bottom wall of the back side  on a side of  guard, the central tab including a gap (Figure 2 below, there is a gap on either sides of the tab) adjacent to one side of the central tab.

    PNG
    media_image1.png
    722
    770
    media_image1.png
    Greyscale

Regarding claim 5, as best understood, Follo shows that the receiver section also includes elastomeric coating (Para. 24 “elastic flexure”).
Notes that the invention is directed to a razor (product) including the receiver section has elastomeric material, the method of coating the elastomeric material on the receiver section is not germane to the issue of patentability of the product itself except to the extent that certain structures are created. Therefore, this method has not been given patentable weight. It is a product by process claim. See MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Follo.
Regarding claims 2-3 and 8-9, as best understood, Follo shows all of the limitations as stated above including the close distance between the central tab’s center to the shaving plane (see the closet distance between the pivot member 14 and the shaving plane 46 in Figure 3), but Follo fails to disclose that the distance is 0.7mm.
It is not clear in Folio what the distance is between the central tab’s center and the shaving plane, but it is well known to change the size of the whole razor to suit what is being shaved.  Very large razors are known for shaving backs and other broad areas.  Very small razors are known for shaving bodily recesses and cavities.  Accordingly, razor size is a well understood results effective variable.  It would have been obvious to one of ordinary skill to have changed the size of the whole razor, to suit was is being shaved.  This obvious range of sizes would encompass a wide swath of dimensions, including 0.7mm for the distance is between the central axis of the center tab and the shaving plane. In re Rose, 105 USPQ 237 (CCPA 1955). The purpose of changing the size would be to make it smaller to shave small or hard-to-access areas.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Follo in view of Johnston (US 5430939).
Regarding claims 6-7, Follo shows all of the limitations as stated above including a guard bar, which is not elastic coating.
Johnston shows a shaving cartridge (Figure 1), comprising a plurality of blade (13, 14), a guard (11), and a cap (12). Wherein the guard and cap are made the same material (Col. 1, lines 55 to 66, the guard has a lubricious polymeric material or elastomeric).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have had the guard of Follo to have a lubricious polymeric material, as taught by Johnsons, in order to provide lubrication, smooth glide, and skin control during shaving.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the guard and the guard bar of Follo to have or “coat” the same color for quickly identifying whether it is a cutting side (top side) or a receiving side (bottom side), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Notes that the invention is directed to a razor (product) including the guard bar, the method of coating the guard bar material on the receiver section is not germane to the issue of patentability of the product itself except to the extent that certain structures are created. Therefore, this method has not been given direct patentable weight. It is a product by process claim. See MPEP 2113. In this case, the lubricious polymeric or color material on the surface of both guard and cap meet the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/22/2022